DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.


Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive.
Regarding the 35 USC 112a rejection with respect to the limitation in Claims 1 and 21 of  “adjusting the sampling rate based at least on the measured RC time constant.”, Applicant argues the specification is clear in par. [0074] and that “the sampling rate must be low enough for the capacitor to charge to reach close to the potential.”
This is not persuasive as this equation does not describe how Applicant intends to adjust the sampling rate based at least on the measured RC time constant as claimed. At best this simply relates the time constant to the voltage of the capacitor and the potential difference of points A and B but does not describe any process or steps of actually adjusting the sampling rate using at least the RC time constant as claimed.
Furthermore, Applicant has not defined how close the voltages need to be in order to satisfy the condition of a sampling rate being low enough for the capacitor to charge to reach close to the potential as argued. Without any further description or definition of how this sampling rate is set to achieve this result, Applicant is simply claiming a functional result with no clear steps in the claim or specification on how this result is particularly achieved. Even if Applicant were to argue one of ordinary skill in the art could conceivably accomplish this step, the Examiner notes that is not enough to satisfy the written description requirement. Particularly MPEP §2161.01 states :
“It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)”

With respect to the creation of a probability table as recited in Claim 8, Applicant argues Fig. 5 and its associate description provide a straightforward explanation of how this is accomplished. The Examiner respectfully disagrees. Fig. 5 is a representation of a probability distribution function and par. [0088-0090] of the specification are the only paragraphs dedicated to the explanation of Fig. 5. There is no mention of the creation of a probability table. This section states:
“[0088] FIG. 5 is an exemplary histogram of the pace pulse detectability, in accordance with some embodiments of the disclosure provided herein. FIG. 5 is a histogram of the pace pulse detectability. The red region is voltage noise of the measurement system. The bars are drawn at ±3v.sub.n.
[0089] In the above distribution of FIG. 5, we can estimate the probability of catching the pace pulse. That is all the area under the curve except for the red shaded region. This is around 0.9 but as we shall see below, this simple algorithm works on the actual data with success rate of ˜78%.
[0090] As the sample rate increases, there is not enough time for the capacitor to discharge thru the body after the pace pulse no matter when it arrives. Thus, the probability of finding the pace pulse increases.”
The probability table is only mentioned in par. [0137] which states:
“[0137] Example 8 provides a method for measuring pace pulses using a sense capacitor and altering the sampling rate of example 1 further comprising constructing a probability table to detect the pace pulse assuming random arrival time within a sampling window.”


Again, this is only a desired result of creating the table with no clear steps set forth on how this is actually performed. Also, as previously noted, “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)”

Regarding Claim 10, Applicant argues that claim 10 recites the application of a mathematical operator and is therefore confused by a use limitation. In an attempt to clarify, the Examiner notes Applicant is claiming the use/application of a mathematical operator without setting forth any steps regarding how the operator is used to analyze the sampled difference as set forth in Claim 9. As noted in MPEP 2173.05(q), these type of “use” claims are “…indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986)”.

Regarding the comment on claim 21 that “anyone with any skill would know how to charge a cap before sampling”, the Examiner is unclear if Applicant is addressing the 112a written description rejection or the 35 USC 112b rejection applied to the claim. If Applicant is addressing the 112a, written description rejection, the Examiner reiterates “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)”. Applicant has claimed the functional result of adjusting a sampling rate at least based on the measured RC time constant without setting forth exactly how Applicant intends to perform this function. If it is just using the time constant, how is Applicant accomplishing this? If it is using the time constant and some other values, how is the time constant and the other value(s) being used to adjust the sampling rate?
If Applicant is addressing the 112(b) indefiniteness rejection, Applicant has not provided definite, structural support for the means-plus-function language.

Applicant’s arguments regarding the 102 rejection of Claim 20 with respect to the Nelson reference have been considered and are not persuasive.
Applicant argues Nelson focuses on sampling at least at the Nyquist frequency (twice the frequency of interest) whereas the presently claimed invention is “…at a frequency low enough to allow the sense capacitor to charge to a potential approaching a difference measured between the first and second electrode”. First, the Examiner notes Applicant has not set forth any clear demarcation of what is considered to be “low enough to allow the sense capacitor to charge to a potential approaching a difference measured between the first and second electrode”. This is a relative/subjective determination with no clear boundary. What does Applicant deem to be “low enough” and how close does the potential on the capacitor need to be so that it is considered “approaching a difference measured between the first and second electrode”?  Applicant’s specification broadly states charging the capacitor for “a few time constants” allows the cap voltage to approach the potential difference of points A, B (see par. [0074]). The term “few” here is vague and also subjective and could be a minimum of 2 time constants but could be an undefined amount more. Due to this lack of clarity, a new 112 b rejection has been entered to address the relative, functional terminology Applicant has used.
Second, Applicant’s specification also illustrates a sampling frequency ranging from 300 Hz to 1200 Hz could be used (par. [0077, 0091-0093] of the publication). Since Nelson discloses utilizing a  sampling frequency of at least the Nyquist rate but most preferably on the order of 1 KHz (col. 2, lines 10-21), the Examiner contends the frequency is at a level to be low enough to allow the sense capacitor to charge to a potential approaching a difference measured between the first and second electrode given the exemplary sampling rates provided by Applicant overlap with the rates of Nelson.
Applicant’s arguments regarding the 35 USC 103 combination of Nelson and Perez have been considered and are not persuasive. Applicant argues Peerz fails to each or suggest measuring an RC time constant and instead is based upon estimation of such. This is not found persuasive in that determining the dominant time constant of a system over time, as disclosed by Perez (par. [0039]), is a form of measurement. Feedback is obtained in the form of a set point r and an error signal and the time constant is estimated/determined from those values (see par. [0040-0046]). This results in a reasonably accurate measurement of the time constant of the system at any given point in time. Applicant has not claimed any particular way in which the time constant is measured and thus the disclosure of Perez falls within the broadest reasonable interpretation of the limitation. The Examiner suggests incorporating a more particular way in which the time constant is measured to overcome the current interpretation.
Applicant’s arguments regarding an improper combination of two differing arts has been considered and is not persuasive. Perez states the closed-loop sampling rate control can be implemented in a sensor for use with sensor signals (par. [0077]) in order to optimize the performance of the sensor. Nelson discloses that the right sampling rate needs to be chosen to provide good resolution and reduce high-frequency noise. Therefore, when taken in combination, the combination of Nelson and Perez would provide a closed-loop feedback control of a sensor’s sampling rate to account for dynamics in real-world applications (such as changing load impedances) so that performance can be optimized to obtain good resolution and reduction of high-frequency noise.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 21 recites a “means for receiving a first biopotential”; “means for receiving a second biopotential”; “means for passing the first biopotential”; “means for passing the second biopotential”; “means for processing the difference”; “means for sampling”; means for measuring”; and “means for adjusting”.
For the purposes of examination, the Examiner notes the “means for receiving a first biopotential” will be interpreted as a first electrode; “means for receiving a second biopotential” will be interpreted as a second electrode; “means for passing the first biopotential” is a first resistor; “means for passing the second  biopotential” is a second resistor; “means for processing the difference” will be a sense capacitor; and “means for sampling” will be first and second switches controlled by a switching controller (see Claim 20 for the corresponding structure set forth by Applicant.
The Examiner notes the “means for measuring” and the “means for adjusting” do not have an clear structural correspondence to the specification. As such, the claimed means will be interpreted as any structure capable of the claimed function. See 112(b) rejection below for more details.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 21 require “adjusting the sampling rate based at least on the measured RC time constant.” However, the specification only describes the same functional result in par. [0122] of the specification without setting forth any particular steps regarding how the sampling rate is calculated based at least on the measured RC time constant. As noted in MPEP 2161.01, “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.”  
Claim 8 requires the limitation of “constructing a probability table…”. However, it is unclear what the probability is with respect to and Applicant has not set forth any steps in the claim or specification regarding how the probability table is constructed. Applicant has only claimed and described a functional result without any guidance on how the functional result is obtained. As noted in MPEP 2161.01, “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.”  Therefore, the limitation of claim 8 lacks written description support.
Likewise, Claim 19 requires removing the pace pulse form the sampled signal but fails to set forth any steps that actually accomplish this functional result.
Claim 5 is rejected for claiming new matte that was not present in the originally filed disclosure. The Examiner was unable to find support in the originally field disclosure for “charging the capacitor before measuring the RC time constant.”



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 also recites “two or more RC time constants” but only requires the measurement of one RC time constant in Claim 2. It is unclear how the other RC time constant is obtained or where it is obtained from. If it is simply multiplying the measured time constant by a factor of two or more, the Examiner suggests clarifying the claim to indicate such.
Claim 9 recites the limitation "the sampled signal".  Applicant previously refers to “the sampled difference”. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim to read “the sampled difference” to maintain consistent claim language.
Claim 10 includes a “use” limitation stating “using a difference operation”, which is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). The same issue exists in Claims 11, 12 and 16.
Regarding Claim 20, the phrase “…at a frequency low enough to allow the sense capacitor to charge to a potential approaching a difference measured between the first and second electrode” is a relative phrase which renders the claim indefinite. The relative amount of “low enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What does Applicant deem to be “low enough” and how close does the potential on the capacitor need to be so that it is considered “approaching a difference measured between the first and second electrode”?  Applicant’s specification broadly states charging the capacitor for “a few time constants” allows the cap voltage to approach the potential difference of points A, B (see par. [0074]). The term “few” here is vague and also subjective and could be a minimum of 2 time constants but could be an undefined amount more.
The uncertainty on this sampling frequency range and it’s definite boundaries is further evident in Claim 7 where not only must it be low enough to ensure that the capacitor discharges before the next sample but also it must be fast enough to yield a sample window which captures most pace pulses. How many pacing pulses does Applicant deem to be “most”? Is it 51% or is it commensurate with the examples provided of 78% or more (see par. [0092]). Also, what determinations or calculations are made to ensure that the capacitor discharges before the next sample? Does the sampling time need to be at least three times the RC time constant as set forth in par. [0077] of the publication? If so, what is the upper bound of the sampling rate so that it is fast enough to yield a sample window which captures most pace pulses? There is no clear correlation in the specification of these values of sampling time to the claimed functional requirements. However, if this is the calculation for obtaining a sampling time and frequency, then this would also contradict Claim 1 as Claim 1 states the sampling rate is adjusted “based at least on the measured RC time constant” thus implicating there are embodiments that requires simply more than scaling the RC time constant. This is not supported by par. [0077] of the publication in which sampling time depends only on the RC time constant.
Claim 21 recites a “means for measuring an RC time constant” and “means for adjusting the sampling rate”. However, as note din the 112f section above, the specification fails to attribute any clear and definite structure to these means. Therefore, the metes and bounds of the terms are unclear.
Claims  11-19 are rejected for being dependent on indefinite claim 9.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nelson (US Patent 4,596,252).
First, the Examiner notes the embodiment claimed in Claim 20 is illustrated in Applicant’s Fig. 1, reproduced below:

    PNG
    media_image1.png
    630
    893
    media_image1.png
    Greyscale

Likewise, the Examiner notes Nelson discloses this exact circuit configuration as illustrated in Fig. 1 of Nelson, the pertinent section of the circuit being reproduced below:

    PNG
    media_image2.png
    311
    253
    media_image2.png
    Greyscale

As can be clearly seen from the cited references, Nelson anticipates the claimed subject matter.
With respect to the language of Claim 20, Nelson discloses a system and method comprising a first electrode 12 (which can be generically modeled by a parasitic capacitance and resistance, both are known quantities electrodes possess, see Applicant’s admission in par. [0072] of PGPUB 2021/0113842, which is the publication of the present application), for receiving a first biopotential; a second electrode 14, for receiving  a second biopotential signal; a series resistor 13 for passing the first biopotential signal; a series resistor 15 for passing the second biopotential signal; capacitor 17 wired between terminal ends of the first and second resistors 13, 15; a switch S1 in communication with the second terminal end of the first series resistor 13; a switch S2 in communication with the second terminal end of the second series resistor 15; and a switching controller, such as a clock source (not shown but well-known as a crystal oscillator or other clock generating means),  configured to sample at a frequency that is at least twice the highest frequency of interest and allows capacitor 17 to charge to a potential approaching a difference between resistors 13 and 15 (col. 2, lines 10-26; Fig. 1). Nelson discloses sampling at a frequency preferably around 1 KHZ which falls within the sampling range of 300-122 Hz provided by Applicant in par. [0076, 0082-0083] of Applicant’s specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US Patent 4,596,252) in view of Perez et al. (2014/0257528).
First, the Examiner notes the embodiment claimed in Claims 1 and 21 is illustrated, at least in part, in Applicant’s Fig. 1, reproduced below:

    PNG
    media_image1.png
    630
    893
    media_image1.png
    Greyscale

Likewise, the Examiner notes Nelson discloses this exact circuit configuration as illustrated in Fig. 1 of Nelson, the pertinent section of the circuit being reproduced below:

    PNG
    media_image2.png
    311
    253
    media_image2.png
    Greyscale

With respect to the language of Claims 1 and 21, Nelson discloses a system and method comprising a means, namely a first electrode 12 (which can be generically modeled by a parasitic capacitance and resistance, both are known quantities electrodes possess, see Applicant’s admission in par. [0072] of PGPUB 2021/0113842, which is the publication of the present application), for receiving a first biopotential; a second means, namely a second electrode 14, for receiving  a second biopotential signal; a third means, i.e. a series resistor 13, for passing the first biopotential signal; a fourth means, i.e. a series resistor 15, for passing the second biopotential signal; a fifth means, i.e. a capacitor 17, wired between terminal ends of the first and second resistors 13, 15; a sixth means, i.e. a switch S1, in communication with the second terminal end of the first series resistor 13; a seventh means, i.e. a switch S2, in communication with the second terminal end of the second series resistor 15; and an eighth means, i.e. a switching controller, such as a clock source (not shown but well-known as a crystal oscillator or other clock generating means),  configured to sample at a frequency that is at least twice the highest frequency of interest and allows capacitor 17 to charge to a potential approaching a difference between resistors 13 and 15 (col. 2, lines 10-26; Fig. 1). Nelson is silent regarding a means for measuring an RC time constant and a means for adjusting the sampling rate based on the RC time constant.
However, Perez discloses a system and method for adaptively adjusting the sampling rate of a system comprising a means 214 for measuring a time constant of a system (par. [0039-0046])  and means 216 for adjusting the sampling rate based at least in part on the time constant (Fig. 2; par. [0047]) for the purpose of providing improved device performance in dynamic systems (par. [0004]), such as sensors (par. [0077]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nelson reference to include a time constant determiner and sample rate adjuster, as taught and suggested by Perez, for the purpose of improving device performance of dynamic systems.

In regards to Claims 2, 3, 5 and 6, the Examiner notes the claims are rejected in light of the Examiner’s best understanding of the claims in view of the 35 USC 112 issues as highlighted previously. Since Nelson discloses the resistor and capacitor configuration as presently claimed, the Examiner contends that the structure would exhibit the same behaviors/functions claimed. These functions and behaviors would necessarily flow from the same structural configuration.
Regarding Claims 4 and 7,  Nelson does not set forth any particular time constants but does indicate the sampling rate must be a minimum double of the frequency of interest. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the appropriate Resistor and Capacitor values to obtain an ideal RC time constant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US Patent 4,596,252) in view of Perez et al. (2014/0257528), further in view of Polpetta (“Fully Digital Pacemaker Detection in ECG Signals Using a Non-Linear Filtering Approach”).
The following rejection is made with regards to the Examiner’s best understanding of the claimed invention in view of the 35 USC 112 rejections above.
Regarding Claims 8-19, Nelson discloses a front-end detection scheme of sampling biopotential signals that can allow a pacemaker to detect cardiac depolarizations. Nelson is silent regarding the use of probabilities to detect cardiac depolarizations. However, Polpetta discloses fine-tuning the sampling window width to an optimal value to maximize the probability of depolarization detection while minimizing the probability of false detection, such as quantifying a noise spike as a depolarization (p. 5408, col. 1).  In the sampling window, Polpetta discloses using a filter to determine differential rank values that, in essence, look for a spike or rapid change in value, by comparing the rank values to a threshold (p. 5408, col. 2). Lastly, Nelson discloses pacing pulses can be detected in the ECG signal and subsequently removed using high pass filtering (p. 5406, col. 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nelson reference to include utilizing probability of accurate detection to optimize a sampling window and then to identify pacing pulses to be removed from the ECG signal using the sampling window, as taught and suggested by Polpetta, for the purpose of enhancing the detection of natural ECG activity using a pacemaker.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/           Primary Examiner, Art Unit 3792